Citation Nr: 9928280	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for service-connected 
intervertebral disc syndrome, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had over 20 years active military service between 
October 1967 and June 1990.  This appeal arises from a July 
1992 rating decision of the Jackson, Mississippi, regional 
office (RO) which increased from noncompensable to 10 percent 
the disability rating for service-connected intervertebral 
disc syndrome, effective from June 1990, the effective date 
of the initial grant of service connection.  The notice of 
disagreement was received in February 1993.  The statement of 
the case was issued in March 1993.  The veteran's substantive 
appeal was received in May 1993.  By rating action dated in 
October 1993, the 10 percent disability rating assigned to 
the intervertebral disc syndrome was increased to 20 percent, 
effective June 1990.  Thereafter, the 20 percent rating was 
increased to 40 percent in an October 1997 rating decision, 
effective June 1990.  

The veteran has moved on several occasions during the 
pendency of this appeal.  Due to his current residency, the 
Philadelphia, Pennsylvania, regional office and insurance 
center (ROIC) has obtained jurisdiction over this matter.

The Board of Veterans' Appeals (Board) notes that the 
veteran's representative raised several claims for service 
connection in a September 1999 Informal Brief of Appellant in 
Appealed Case.  Specifically, the representative argued that 
service connection was warranted for a cervical spine 
disorder, a thoracic spine disorder, a disability of the 
lower extremities, hearing loss, tinnitus, and peptic ulcer 
disease with gastritis.  The issues of the veteran's 
entitlement to service connection for disabilities of the 
cervical spine, thoracic spine, lower extremities, hearing 
loss, tinnitus, and peptic ulcer disease with gastritis are 
not inextricably intertwined with the current appeal.  
Therefore, those issues are referred to the RO for the 
appropriate action.




FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by limitation of motion, pain on motion, trace 
patellar reflexes, absent bilateral Achilles reflexes, and 
little intermittent relief from pain; these symptoms more 
nearly resemble pronounced intervertebral disc disease.

CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for 
intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for intervertebral disc syndrome was 
granted in June 1991.  The RO determined that the veteran's 
service medical records clearly indicated that he had a 
history of low back pain.  A May 1989 CT scan was noted to 
have shown disc bulges at L4-5 and L5-S1.  He was 
subsequently diagnosed as having intervertebral disc 
syndrome.  A noncompensable disability rating was assigned 
due to the fact that the veteran had failed to report for a 
scheduled VA examination to determine the extent of his back 
disability.

In June 1992, the RO afforded the veteran a VA orthopedic 
examination.  He complained of chronic low back pain, which 
varied in its severity.  He indicated that his back condition 
was aggravated by bending, lifting, twisting, and stooping.  
He said prolonged sitting, standing, and walking exacerbated 
his condition.  The veteran endorsed periodic pain radiation 
down his back and into his right lower 


extremity.  He stated that he also experienced occasional 
numbness and tingling into his right foot.  He denied any 
history of surgery or taking any medications to treat his 
back condition.  

On physical examination, the veteran walked with an 
unremarkable gait.  He appeared to have right paravertebral 
muscle spasm with tenderness to palpation over the same area.  
He had 70 degrees of forward flexion, 30 degrees of 
extension, and right and left lateral bending to 30 degrees.  
Straight leg raising was negative for reproduction of 
radicular pain.  He was able to perform satisfactory heel and 
toe walk.  Reflexes and sensation were intact.  X-rays 
revealed subtle scoliosis with a right convexity, some 
ankylosis of the left lumbosacral joint, and hypertrophic 
changes of the posterior joints of the L4-5 vertebrae 
bilaterally.  The impression was chronic lumbar disc 
syndrome.

By a rating action dated in July 1992, the RO granted a 10 
percent disability rating for service-connected 
intervertebral disc syndrome.  

August 1993 VA examination of the back disclosed muscle spasm 
of the mid and lower lumbar region paraspinal muscles and 
limitation of motion of the lumbar spine.  The diagnosis was 
lumbosacral strain associated with limitation of full range 
of motion of the lumbar spine and intermittent nerve root 
irritation, L4, L5.  Neurological examination revealed 
weakness of dorsiflexion of the right foot and sensory 
impairment of the dermatome of L5 on the right.  The 
diagnosis was radiculopathy, L5 on the right due to 
discogenic disease.  Based on the findings of VA examinations 
conducted in August 1993 and September 1993, the disability 
rating assigned to the veteran's intervertebral disc syndrome 
was increased to 20 percent.  

VA examination in May 1996 disclosed paraspinal muscle 
tenderness, limitation of motion of the lumbar spine, 
decreased sensation of the right lower extremity in a L5 
dermatomal pattern, symmetrical deep tendon reflexes and 
normal muscle testing.  The diagnostic impression was 
herniated disc, likely of L5, with limited range of 


motion of the lumbar spine and L5 sensory radiculopathy with 
no motor deficits.  
The findings of the May 1996 VA examination and medical 
records from the Philadelphia VA Medical Center (VAMC) served 
as the basis for increasing the disability rating to 40 
percent in October 1997.

In May 1999, the veteran was afforded another VA orthopedic 
examination.  He complained of chronic low back pain with 
radiation down the lateral aspect of his right leg and thigh 
to his foot.  He said he experienced numbness in a similar 
location.  He indicated he had also experienced episodes of 
his knee giving out.  He stated that he was advised to avoid 
surgical treatment of his condition.  He reported taking 
Flexeril and another medication to treat his back condition.  
The veteran indicated that he had previously received 
physical therapy, and that he had learned a back exercise 
program that he performed three to four times a week.  He 
said he had been issued a back brace several years ago, but 
that the brace had worn out and he had not gotten a 
replacement.  He reported that his work with the post office 
allowed him to sit and avoid heavy lifting.

On physical examination, the veteran stood erect and walked 
with a normal gait.  He could walk satisfactorily on heels 
and tiptoes.  Lumbosacral spine motion was 60 degrees of 
forward flexion, 10 degrees of extension, 20 degrees of right 
lateral bending, and 15 degrees of left lateral bending.  
Pain was exhibited with all ranges of motion.  The veteran 
had particular difficulty coming up from the fully forward 
flexed position with pain during that part of the maneuver.  
The straight leg raising as a sitting root maneuver at 70 
degrees caused low back pain but no radiating lower extremity 
pain and none was aggravated by dorsiflexion of the ankle.  
Motor strength and sensation were intact in the lower 
extremities.  The patellar reflexes were trace bilaterally 
and the Achilles reflexes were absent bilaterally.  The 
diagnosis was chronic low back pain due to lumbar disc 
syndrome with right sciatica syndrome.

The examiner further observed that movement of the lower back 
was weakened due to pain, and that excess fatigability would 
be a result of chronic back pain 


aggravated by activity.  He also indicated that the veteran's 
episodes of having his 
knee give out was evidence of muscle weakness.  The examiner 
further stated that it would be expected that increased back 
pain would produce increased loss of motion and fatigability.

In a June 1999 rating, the 40 percent disability rating 
assigned to the service connected intervertebral disc 
syndrome was continued.  The ROIC determined that the 
symptoms of the veteran's intervertebral disc syndrome failed 
to warrant a higher disability rating.  A supplemental 
statement of the case was mailed to the veteran that same 
month.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim for an increased evaluation as required 
by 38 U.S.C.A. § 5107(a).  A well-grounded claim is one that 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In the context of a claim for an increased evaluation of a 
condition adjudicated service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant in the 
instant case has stated a well-grounded claim.  

The Board is also satisfied that all relevant facts have been 
properly developed.  Post-service medical records have been 
associated with the veteran's claims file and several VA 
examinations have been performed.  The Board finds the 
examinations were adequate concerning the issue at hand, and 
that there is no indication that there are other relevant 
records available that would support the veteran's claim.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 


38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the 


anatomical damage, and the functional loss, with respect to 
all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40 (1998).

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

The veteran's low back disability is currently evaluated 
under Diagnostic Code 5293, intervertebral disc syndrome.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief is 
evaluated as 60 percent disabling.  Severe intervertebral 
disc syndrome characterized by recurring attacks with 
intermittent relief is evaluated as 40 percent disabling.  
Moderate intervertebral disc syndrome with recurring attacks 
is evaluated as 20 percent disabling.  Mild intervertebral 
disc syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to a 60 
percent rating for intervertebral disc syndrome is warranted.  
The veteran experiences constant pain of the back with right 
sciatica syndrome.  The ranges of motion of his lumbar spine 
are reduced.  He suffers 


increased pain on motion.  The report of the May 1999 VA 
examination indicated 
that the patellar tendon reflexes were trace and Achilles 
reflexes were absent.  
While there were no recent findings pertaining to muscle 
spasm, the veteran was reported to be taking Flexeril for 
muscle spasm.  Moreover, muscle spasm was reported during his 
June 1992 and August 1993 examinations.  The Board finds that 
these symptoms most nearly approximate pronounced 
intervertebral disc disease, which equates to a 60 percent 
evaluation.  Therefore, an increased rating for the veteran's 
back disability is warranted.

The Board has considered an evaluation in excess of 60 
percent for the veteran's back disability, but this is not 
demonstrated by the evidence of record.  The 60 percent 
rating is the highest evaluation under the rating code for 
intervertebral disc syndrome.  The veteran does not have 
complete ankylosis of the spine, and there is no evidence of 
a fracture of the vertebra.  He is also receiving in excess 
of the maximum disability rating for limitation of motion of 
the lumbar spine.  Therefore, these rating codes are not for 
consideration, and an evaluation greater than 60 percent may 
not be awarded according to the rating schedule.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5292 (1998); see also 
Johnston v. Brown, 10 Vet. App. 80 (1997) (when a veteran is 
assigned the maximum disability evaluation under a limitation 
of motion diagnostic code, an increase based upon complaints 
of pain is not appropriate). 

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
intervertebral disc syndrome does not result in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.




ORDER

A 60 percent evaluation for intervertebral disc syndrome is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

